





Exhibit 10-qq(ii)






AT&T INC.
HUMAN RESOURCES COMMITTEE
June 26, 2008


Second Amendment to BellSouth Corporation
Stock and Incentive Compensation Plan




RESOLVED, that the Human Resources Committee of AT&T Inc. ("Corporation") hereby
authorizes and directs the Senior Executive Vice President-Human Resources to
provide that, notwithstanding anything to the contrary in the plan, payments of
Restricted Stock Units under the BellSouth Corporation Stock and Incentive
Compensation Plan must be delayed six months from when they would otherwise be
payable when such amounts are to be paid to a Specified Employee, as that term
is used in Treasury Regulation §1.409A; and


RESOLVED FURTHER, that the appropriate officers of the Corporation are
authorized to do or cause to be done any and all such acts and things, and to
execute and deliver any and all documents and papers that they may deem
necessary, proper or advisable to carry out the foregoing resolutions.


